                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RYAN MARTIN,                                  :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-5763
                                              :
THE GEO GROUP, INC., et al.,                  :
     Defendants.                              :

                                             ORDER

       AND NOW, this 13th day of March, 2020, upon consideration of Plaintiff Ryan Martin’s

Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement

(ECF No. 3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Martin, #19006127, shall pay the full filing fee of $350 in installments, pursuant

to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of George W. Hill Correctional Facility or other appropriate official to assess an

initial filing fee of 20% of the greater of (a) the average monthly deposits to Martin’s inmate

account; or (b) the average monthly balance in Martin’s inmate account for the six-month period

immediately preceding the filing of this case. The Superintendent or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Martin’s inmate trust fund account exceeds $10.00, the Superintendent or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month’s income credited to Martin’s inmate account until the fees are paid. Each payment shall

refer to the docket number for this case.
       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of George W. Hill Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      For the reasons stated in the Court’s Memorandum, Martin’s claims against The

George W. Hill Correctional Facility are DISMISSED WITH PREJUDICE.

       6.      For the reasons stated in the Court’s Memorandum, Martin’s Complaint is

DISMISSED WITHOUT PREJUDICE for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       6.      Martin is given thirty (30) days to file an amended complaint in the event he can

allege additional facts to state plausible claims. Any amended complaint shall identify all

defendants in the caption of the amended complaint in addition to identifying them in the body of

the amended complaint, shall state the basis for Martin’s claims against each defendant, and shall

bear the title “Amended Complaint” and the case number 19-5763. If Martin files an amended

complaint, his amended complaint must be a complete document that includes all of the bases for

Martin’s claims. Claims that are not included in the amended complaint will not be considered

part of this case. When drafting his amended complaint, Martin should be mindful of the Court’s

reasons for dismissing his Complaint as explained in the Court’s Memorandum. Upon the filing

of an amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       7.      The Clerk of Court is DIRECTED to send Martin a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Martin may use this form to file his amended complaint if he chooses to do so.
       8.      If Martin does not file an amended complaint, this case may be dismissed without

prejudice and without further notice for failure to prosecute.

                                              BY THE COURT:

                                                             /s/Wendy Beetlestone, J.

                                              WENDY BEETLESTONE, J.
